DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings were received on 22 January 2020. These drawings are acceptable.
Claim Objections
Claim 2 is objected to because of the following informalities: “the step of applying electrical energy” in line 1 should be amended to --the step of applying the electrical energy--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “the step of applying electrical energy” in line 1 should be amended to --the step of applying the electrical energy--; “an pulsed DC current” in line 2 should be amended to --a pulsed DC current--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “the target region” in line 2 should be amended to --the target tattoo region--.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities: “The system of any of claims 31” in line 1 should be amended to --The system of claim 31--.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities: “the electrode” in line 2 should be amended to --the active electrode--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 14, 24, 27-29 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the limitation “DC pulses” in lines 1-2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “DC pulses” in claim 6. For purposes of examination, this will be treated as being the same as the previously recited “DC pulses” in claim 6.
Claim 11 recites the limitation "the step of applying an electrical field" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 11, the claim recites the limitations “electrical energy”, “a plurality of electrodes”, and “target region” which render the claim indefinite because it is 
Claim 14 recites the limitations "the step of applying an electrical field" in line 1 and “the temperature of the target region” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 14, the claim recites the limitation “electric energy” in line 2 which renders the claim indefinite since it is unclear whether this is the same or different than the previously recited “electrical energy” in claim 1. For purposes of examination, this will be treated as being the same as the previously recited “electrical energy” in claim 1.
Regarding claim 24, the claim recites the limitation “an alternating current” in line 2 which renders the claim indefinite since it is unclear whether this is the same or different than the previously recited “alternating current” as previously set forth in claim 23. For purposes of examination, this will be treated as being the same as the previously recited “alternating current” as previously set forth in claim 23.
Regarding claim 27, the claim recites the limitation “DC pulses” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “DC pulses” in claim 26. For purposes of examination, this will be treated as being the same as the previously recited “DC pulses” in claim 26.
Regarding claim 28, the claim recites the limitations “a plurality of electrodes” and “target region” which render the claim indefinite because it is unclear whether these are the same or different than the previously recited “active electrode” in claim 21. For purposes of examination, this will be treated as including the previously recited “active electrode” in claim 21.
Claim 29 recites the limitation "The method of claim 28" in line 3. There is insufficient antecedent basis for this limitation in the claim since claim 28 is not a method claim.
Claim 34 recites the limitation "the electric field" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 35 is rejected as being dependent upon an indefinite base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, claim 12 does not contain a reference to a claim previously set forth, since claim 10 is cancelled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 36 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim recites the limitation “a plurality of needle-shaped active electrodes which penetrate the subject’s tattooed skin” which is directed to or encompasses a human organism. It is suggested that applicant amend this limitation to --a plurality of needle-shaped active electrodes which are configured to penetrate the subject’s tattooed skin-- to overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13-15, 21-27, 30-31, 33-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al. (US 20160331439) (“Winkelman”) (cited in IDS) in view of Ginggen et al. (US 20160192961) (“Ginggen”).
Regarding claim 1, Winkelman teaches a method of removing a tattoo from a subject's skin (see [0040]-[0046]) comprising the steps of: inserting at least one needle-shaped structure (see needles 302, 304, and 306; [0084]-[0085], Figs. 4A-4B) into the subject's skin to access a target tattoo region within a dermal region of the skin (see 
Ginggen teaches a method useful for tattoo removal (see [0233]) including the use of active electrode needles connected to a generator to apply a pulsed and high intensity electrical field between pairs of electrodes at a pre-selected duration, frequency and intensity to cause irreversible electroporation in the dermal region of the skin (see [0261], Fig. 8) to generate apoptosis in the targeted skin cells (see [0261]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the at least one needle-shaped structure as taught by Winkelman to include an active needle electrode to apply electrical energy to the target tattoo region instead of applying cold plasma in light of Ginggen, the modification being a matter of simple substitution of one known type of energy for another to obtain the predictable result of disrupting the tissue structures holding the tattoo particles to degrade the tattoo (see also Winkelman [0045] and Ginggen [0233]).
Regarding claims 2-7, Ginggen further teaches the use of either alternating or direct current (see [0154]) to produce an electric field (see [0261]) and non-limiting examples of current ranges including from about 0.1 A to 5 A, from about 10 mA to 500 mA, or from about 100 μA to about 1000 μA (see [0154]). Frequency of the applied current (e.g., DC or AC) can be of any useful range, such as from about 1 Hz to 1000 Hz (e.g., for DC pulse rate) and for AC, the frequency can be, e.g., from about 100 kHz 
Winkelman in view of Ginggen fails to specifically teach frequency ranging from about 1 kHz to 100 MHz, between about 0.1 and 10 microamperes of AC or DC current, or a voltage between about 1 and 10 kV as required by the claims. However, it would have been obvious to one having ordinary skill in the art before the time of filing to optimize the frequency, current, and voltage to within the claimed ranges to affect only targeted tissue and provide ablation in a specific location (see Ginggen [0145]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and applicant has not shown that the claimed ranges are critical or produce unexpected results.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 13, Ginggen further teaches applying at least one collector electrode to the subject's skin to provide a return path for the applied electrical energy (see return electrodes applied to the skin beside the active electrodes in Fig. 8).
Regarding claim 14, Ginggen further teaches wherein the step of applying the electrical energy further includes applying an electric field without raising the temperature of the target tattoo region more than 4 degrees C (see “non-thermal” and electrical field between pairs of electrodes in [0147]).
Regarding claim 15, Winkelman further teaches wherein the method further comprises mobilizing and extracting dislodged or degraded ink particles (see [0048], see also needles providing this function in [0085]).
Regarding claims 21-27, Winkelman in view of Ginggen teaches substantially similar limitations as those already addressed in claims 1-7 and 13-15 above.
Regarding claim 30, Winkelman further teaches an extraction component (see inner most needle 306 providing suction; [0085], Figs. 4A-4B) and optionally a fluid delivery component (see middle needle 304 providing mobilization fluid; [0085], Figs. 4A-4B).
Regarding claim 31, Winkelman in view of Ginggen further teaches wherein the active electrode is part of a treatment component (see Winkelman: multi-sheathed needle 300; [0085], Figs. 4A-4B as modified in view of Ginggen above) defining at least one fluid passageway for fluid delivery and/or extraction (see Winkelman: lumens of needles 304 and 306, [0086], Figs. 4A-4B as modified in view of Ginggen above).
Regarding claim 33, Winkelman in view of Ginggen further teaches wherein the active electrode, the fluid delivery component, and the extraction component are integrated into the treatment component (see Winkelman: integrated multi-sheathed needle 300; [0085], Figs. 4A-4B as modified in view of Ginggen above).
Regarding claim 34, Winkelman in view of Ginggen further teaches wherein the treatment component is in the form of a hollow needle with a tip, from which the electric field is applied to the target tattoo region (see Winkelman: hollow needle 302; [0085], Figs. 4A-4B as modified in view of Ginggen above).
Regarding claim 35, Winkelman further teaches wherein the hollow needle further comprises a multiple sheathed needle (see multi-sheathed needle 300; [0085], Figs. 4A-4B).
Regarding claim 36, Winkelman in view of Ginggen further teaches wherein the treatment component comprises a cartridge unit with a plurality of needle-shaped active electrodes which penetrate the subject's tattooed skin (see Winkelman: cartridge unit 206 including one, two, three, four, five, six, seven or more needles; [0081], Fig. 3 as modified in view of Ginggen above).
Regarding claim 38, Winkelman in view of Ginggen further teaches wherein system further comprises a kinetic applicator connected to the active electrode to induce movement of the active electrode during treatment (see Winkelman: “piston like drive which pulses and/or oscillates the needles in and out of the dermis at varying speeds”, [0081]).

Claims 11-12 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman in view of Ginggen and in further view of Bernard (US 5873849).
Regarding claim 11, Winkelman in view of Ginggen teaches the limitations of claim 1, however fails to teach applying electrical energy via a plurality of electrodes in an array, said electrodes separated from each other by a distance sufficient to achieve generally uniform electric field strength over at least a portion of target region by overlapping fields as claimed.
Bernard teaches a method of electroporation (see abstract, Figs. 5-6 and 12) including using a tricell array of three independently addressable electrodes separated from each other by a distance sufficient to achieve generally uniform electric field strength over at least a portion of the target region by overlapping fields (see electrical 
Regarding claim 12, Bernard further teaches the use of at least 9 active electrodes (see use of 16 electrodes that are selectively active, Fig. 12) and it would have been further obvious to one of ordinary skill in the art before the time of filing to have modified the number of active electrodes as taught by Winkelman in view of Ginggen to comprise at least 9 active electrodes in light of Bernard, the motivation being to provide enough electrodes to adequately cover the target area to reduce requisite time spent for the procedure (see also Bernard col. 9, lines 60-64).
Regarding claims 28 and 29, Winkelman in view of Ginggen and Bernard teaches substantially similar limitations as those already addressed in claims 11 and 12 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-7, 11-15, 21-31, 33-36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-25 and 28 of copending Application No. 16/711,549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally directed to the inventive concept of a system/method for removing a tattoo from subject’s skin, an electrical energy source, a needle-shaped electrode for inserting into the subject’s skin, and applying electrical energy via the electrode to degrade the tattoo.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 11-15, 21-31, 33-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,716,611 in view of Ginggen et al. (US 20160192961) and Bernard (US 5873849). Claims 1-50 of U.S. Patent No. 10,716,611 generally define a system/method for a tattoo from a subject’s skin using a needle shaped structure and applying therapy to the dermal region to degrade the tattoo. Claims 1-50 of U.S. Patent No. 10,716,611 fail to define applying electrical energy as claimed. However, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified claims 1-50 of U.S. Patent No. 10,716,611 to define applying electrical energy using the .
Claims 1-7, 11-15, 21-31, 33-36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16-19 and 21-32 of copending Application No. 16/902,767 in view of Ginggen et al. (US 20160192961) and Bernard (US 5873849). Claims 13-14, 16-19 and 21-32 of copending Application No. 16/902,767 generally define a system/method for a tattoo from a subject’s skin using a needle shaped structure and applying therapy to the dermal region to degrade the tattoo. Claims 13-14, 16-19 and 21-32 of copending Application No. 16/902,767 fail to define applying electrical energy as claimed. However, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified claims 13-14, 16-19 and 21-32 of copending Application No. 16/902,767 to define applying electrical energy using the needle-shaped active electrode as claimed in light of Ginggen and Bernard under substantially similar rationale as applied above in the 35 U.S.C. 103 rejections, respectively. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 11-15, 21-31, 33-36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/938,694 in view of Ginggen et al. (US 20160192961) and Bernard (US 5873849). Claims 1-28 of copending Application No. 16/938,694 generally define a system/method for a tattoo from a subject’s skin using a needle shaped structure and applying therapy to the dermal region to degrade the tattoo. Claims 1-28 of copending . 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794